                                                                           Case 2:20-ap-01559-ER          Doc 22 Filed 12/10/20 Entered 12/10/20 09:43:38                   Desc
                                                                                                           Main Document Page 1 of 2


                                                                       1      Steven J. Kahn (CA Bar No. 76933)
                                                                              Gail S. Greenwood (CA Bar No. 169939)
                                                                       2      PACHULSKI STANG ZIEHL & JONES LLP
                                                                              10100 Santa Monica Blvd., 13th Floor                               FILED & ENTERED
                                                                       3      Los Angeles, California 90067
                                                                              Telephone: 310/277-6910
                                                                       4      Facsimile: 310/201-0760                                                   DEC 10 2020
                                                                              E-mail: skahn@pszjlaw.com
                                                                       5               ggreenwood@pszjlaw.com
                                                                                                                                                   CLERK U.S. BANKRUPTCY COURT
                                                                                                                                                   Central District of California
                                                                       6      Counsel for St. Vincent Medical Center, Seton                        BY gonzalez DEPUTY CLERK
                                                                              Medical Center, O’Connor Hospital, and Saint
                                                                       7      Louise Regional Hospital
                                                                       8
                                                                                                          UNITED STATES BANKRUPTCY COURT
                                                                       9
                                                                                           CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
                                                                      10      In re                                                    Lead Case No. 2:18-bk-20151-ER
                                                                      11      VERITY HEALTH SYSTEM OF                                  Jointly administered with:
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                              CALIFORNIA, INC., et al.,                                Case No. 2:18-bk-20162-ER;
                                                                      12                                                               Case No. 2:18-bk-20163-ER;
                                                                                       Debtors and Debtors in Possession.              Case No. 2:18-bk-20164-ER;
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13                                                               Case No. 2:18-bk-20165-ER;
                                            ATTOR NE YS A T L AW




                                                                               Affects All Debtors                                    Case No. 2:18-bk-20167-ER;
                                                                      14       Affects Verity Health System of California, Inc.       Case No. 2:18-bk-20168-ER;
                                                                               Affects O’Connor Hospital                              Case No. 2:18-bk-20169-ER;
                                                                      15       Affects Saint Louise Regional Hospital                 Case No. 2:18-bk-20171-ER;
                                                                               Affects St. Francis Medical Center                     Case No. 2:18-bk-20172-ER;
                                                                      16       Affects St. Vincent Medical Center                     Case No. 2:18-bk-20173-ER;
                                                                               Affects Seton Medical Center                           Case No. 2:18-bk-20175-ER;
                                                                      17       Affects O’Connor Hospital Foundation                   Case No. 2:18-bk-20176-ER;
                                                                               Affects Saint Louise Regional Hospital                 Case No. 2:18-bk-20178-ER;
                                                                      18        Foundation                                             Case No. 2:18-bk-20179-ER;
                                                                               Affects St. Francis Medical Center of Lynwood          Case No. 2:18-bk-20180-ER;
                                                                      19        Foundation                                             Case No. 2:18-bk-20181-ER;
                                                                               Affects St. Vincent Foundation
                                                                      20       Affects St. Vincent Dialysis Center, Inc.              Chapter 11 Cases
                                                                               Affects Seton Medical Center Foundation
                                                                      21       Affects Verity Business Services                       Hon. Ernest M. Robles
                                                                               Affects Verity Medical Foundation
                                                                      22       Affects Verity Holdings, LLC                           Adversary No. 20-ap-01559-ER
                                                                               Affects De Paul Ventures, LLC
                                                                      23       Affects De Paul Ventures - San Jose Dialysis,          ORDER APPROVING STIPULATION TO
                                                                                LLC                                                    CONTINUE HEARING ON
                                                                      24                                                               DEFENDANT’S MOTION TO (1) DISMISS
                                                                                                                                       CLAIMS FOR TURNOVER, VIOLATION
                                                                      25                                                               OF THE AUTOMATIC STAY AND
                                                                                                                                       UNJUST ENRICHMENT; AND (2)
                                                                      26                                                               COMPEL ARBITRATION AND STAY
                                                                                                                                       ADVERSARY PROCEEDING
                                                                      27

                                                                      28

                                                                                                                                   1
                                                                             DOCS_LA:333779.1 89566/003
                                                                           Case 2:20-ap-01559-ER              Doc 22 Filed 12/10/20 Entered 12/10/20 09:43:38        Desc
                                                                                                               Main Document Page 2 of 2


                                                                       1     ST. VINCENT MEDICAL CENTER, a California
                                                                             nonprofit public benefit corporation, SETON
                                                                       2     MEDICAL CENTER, a California nonprofit
                                                                             public benefit corporation, O’CONNOR
                                                                       3     HOSPITAL, a California nonprofit benefit
                                                                             corporation, and SAINT LOUISE REGIONAL
                                                                       4     HOSPITAL, a California nonprofit public benefit
                                                                             corporation,
                                                                       5
                                                                                                Plaintiffs,
                                                                       6      v.

                                                                       7      BLUE SHIELD OF CALIFORNIA PROMISE
                                                                              HEALTH PLAN f/k/a CARE 1ST HEALTH
                                                                       8      PLAN, a California corporation,

                                                                       9                        Defendant.

                                                                      10
                                                                                     The Court, having read and considered the Stipulation to Continue Hearing on Defendant’s
                                                                      11
                                                                             Motion to (1) Dismiss Claims for Turnover, Violation of the Automatic Stay and Unjust Enrichment;
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12
                                                                             and (2) Compel Arbitration and Stay Adversary Proceeding [Docket No. 21] (“Stipulation”) filed on
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                            ATTOR NE YS A T L AW




                                                                             December 9, 2020, and for good cause shown,
                                                                      14
                                                                                     IT IS HEREBY ORDERED:
                                                                      15
                                                                                     1.       The Stipulation is approved.
                                                                      16
                                                                                     2.       The Motion, originally scheduled for hearing on December 16, 2020 at 10:00 a.m., is
                                                                      17
                                                                             continued to January 6, 2021 at 10:00 a.m.
                                                                      18
                                                                                                                               ###
                                                                      19

                                                                      20

                                                                      21

                                                                      22

                                                                      23

                                                                      24       Date: December 10, 2020

                                                                      25

                                                                      26

                                                                      27

                                                                      28

                                                                                                                                2
                                                                             DOCS_LA:333779.1 89566/003
